Electronically Filed
                                                               Supreme Court
                                                               SCAD-11-0000162
                                                               08-DEC-2011
                             SCAD-11-0000162                   12:52 PM

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                     vs.

                     EARLE A. PARTINGTON, Respondent.


                           ORIGINAL PROCEEDING
                            (ODC 10-079-8913)

                           ORDER OF CORRECTION
               (By:    Recktenwald, C.J., for the court1)

            The Order of Suspension filed on November 9, 2011,
shall be corrected as follows:
            The name of the court starting on the tenth line from
the bottom on page 2, and also starting on the eleventh line from
the bottom on page 3, “United States Navy-Marine Corps Court of
Criminal Appeals in Washington, D.C.” should be replaced with
“United States Court of Appeals for the Armed Forces” so that as
corrected, the text reads, respectively, “. . . and the United
States Court of Appeals for the Armed Forces imposed a one-year
suspension upon Respondent Partington” and “. . . by the United
States Court of Appeals for the Armed Forces.”
            DATED:    Honolulu, Hawai#i, December 8, 2011.

                                    FOR THE COURT:

                                    /s/ Mark E. Recktenwald

                                    Chief Justice

      1
        The Court: Recktenwald, C.J., and Duffy, J., and Intermediate Court of
Appeals Chief Judge Nakamura, in place of Acoba, J., recused; with Nakayama,
J., dissenting, in which McKenna, J., joins.